 


110 HR 551 IH: Home Ownership for America’s Veterans Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 551 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mrs. Davis of California (for herself, Mr. Herger, Ms. Zoe Lofgren of California, Ms. Roybal-Allard, Ms. Woolsey, Mr. Cardoza, Ms. Matsui, Mr. Farr, Mrs. Tauscher, Mr. McNerney, Mr. Schiff, Mr. Honda, Mr. Costa, Mr. Filner, Mr. Bilbray, Mr. Calvert, Mr. Waxman, Mr. Berman, and Mr. Lantos) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 with respect to the eligibility of veterans for mortgage bond financing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Home Ownership for America’s Veterans Act of 2007. 
2.All veterans eligible for State home loan programs funded by qualified veterans’ mortgage bonds 
(a)In generalSection 143(l)(4) of the Internal Revenue Code of 1986 (defining qualified veteran) is amended— 
(1)by striking at some time before January 1, 1977 in subparagraph (A), and 
(2)by striking subparagraph (B) and inserting the following: 
 
(B)who applied for the financing before the date 25 years after the last on which such veteran left active service.. 
(b)Effective dateThe amendments made by this section shall apply to financing provided and mortgage credit certificates issued after June 30, 2007. 
3.Inflation adjustment of State veterans limit 
(a)In generalSection 143(l)(3) of such Code (relating to volume limitation) is amended by adding at the end the following new subparagraph: 
 
(D)Limitation adjustment based on inflation 
(i)In generalIn the case of calendar years after 2010, the limit determined under subparagraph (B) for a State shall be adjusted for any such calendar year by multiplying such limit by the inflation adjustment factor for the calendar year. 
(ii)Computation of inflation adjustment factor 
(I)In generalThe Secretary shall, not later than each October 1, determine and publish in the Federal Register the inflation adjustment factor for the succeeding calendar year in accordance with this paragraph.  
(II)Inflation adjustment factorThe term inflation adjustment factor means, with respect to a calendar year, a fraction the numerator of which is the CMHPI for the second quarter of the calendar year preceding the calendar year for which the adjustment is being made and the denominator of which is the CMHPI for the second quarter of calendar year 2009. 
(III)CMHPIThe term CMHPI means the Conventional Mortgage Home Price Index compiled by Freddie Mac. The CMHPI for any quarter shall be the CMHPI first published for such quarter.. 
(b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
 
